DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-5, filed 11/29/2021, with respect to the specification have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see pages 2-5, filed 11/29/2021, with respect to the rejection of claim 2 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Paragraph 0034 of the specification states ” The durability layer can further include additives to provide any of a variety of enhancements or functionalities, e.g., 1-10 wt% processing aids or processing aid packages, anti-oxidant, viscosity modifiers, slip components, additives to increase polarity (including copolymerized or separately included additives thereof), etc. For example, processing aids can be used to enhance flow properties for polymer co- extrusion. In one example, the durability layer can include from 0.5 wt% to 3 wt% or from 1 wt% to 2 wt% % processing aid”. There is no support for the protective layer consisting of a thermoplastic polymer and from 1 wt% to 10 wt% additive.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 5, 6, 7, 14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Yamano et al. (US 2007/0026203)
With respect to claims 1, 7, and 14, Yamano et al. teach a transfer medium usable with an iron, comprising: 
a transfer film, comprising an adhesion layer and a protection layer attached to the adhesion layer, wherein the transfer film is transparent or translucent (paragraphs 0020 and 0024), and
a removable liner, comprising a paper base layer and silicone release layer, the liner further including a deformable layer positioned between the base layer and the silicone layer, wherein the inner surface of the silicone release layer is adhered to an outer surface of the protection layer (paragraphs 0020, 0023, 0028, and 0041, Figure 4). 
	With respect to claim 2, Yamano et al. teach that the adhesion layer is from 2.5 µm to 50 µm (paragraph 0038).
	With respect to claim 3, Yamano et al. teach that the transfer medium comprising a composited film interface along an inner surface of the protection layer (paragraphs 0042-0044).
	With respect to claim 5, Yamano et al. teach that an ink composition layer on the adhesion layer can be adjacent an adhesion layer (paragraph 0046).
With respect to claim 6, Yamano et al. teach that the base layer includes paper (paragraph 0023). 
With respect to claim 17, Yamano et al. teach use of an adhesion layer comprising an ethylene vinyl acetate copolymer (paragraph 0043).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. as applied to claim 1 above, and further in view of Christian et al. (US 2003/0044595)
The teachings of claim 1 are as described above.
Although not taught by Yamano et al. it would have been obvious to teach a silicone release layer is polydimethylsiloxane, as Christian et al. teach that suitable anti-stick/release materials include, but are not limited to, silicone materials including poly(lower alkyl)siloxanes such as polydimethylsiloxane (paragraph 0068).
Claims 9, 11, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. in view of Shi et al.
Yamano et al. teach a method of transferring an image to a fabric substrate, comprising: 
contacting a fabric substrate with an imaged inner surface of a transfer medium (paragraph 0048), the transfer medium, including: a transfer film, comprising an adhesion layer and a protection layer attached to the adhesion layer, wherein the transfer film is transparent or translucent (paragraph 0020), and a removable liner, comprising a paper base layer and silicone release layer, the removable liner further including a deformable layer positioned between the base layer and the silicone layer, wherein an inner surface of the silicone release layer is adhered to an outer surface of the protection layer (paragraphs 0023, 0028, and 0041; Figure 4); 
applying heat and pressure to the transfer medium while the imaged inner surface is in contact with the fabric substrate to fuse the transfer film to the fabric substrate (paragraphs 0024 and 0048); 
Although Yamano et al. does not teach separating the removable liner from the transfer film after fusing, Shi et al. teach doing so to remove unnecessary layers after the transfer film’s attachment to a substrate (Shi: abstract; paragraphs 0057-0059). 
	With respect to claim 11, Yamano et al. teaches the deformable layer has a softening point ranging from a maximum temperature applied to the transfer medium during fusing to 75°C less than the maximum temperature (Shi: paragraph 0060).
With respect to claim 12, Yamano et al. in view of Shi et al. teach that fusing causes the deformable layer to soften or melt so that the base layer and the deformable layer forces the transfer film into voids of the fabric substrate using the release layer as an intermediate to prevent the deformable layer from contacting the transfer film (Shi: paragraph 0061).
With respect to claims 13 and 15, Yamano et al. in view of Shi et al. teach that the imaged inner surface is prepared by inkjetting a reverse image onto the inner surface of the adhesion layer (Shi: abstract; paragraph 0007).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. in view of Shi et al. as applied to claim 9 above, and further in view of McKinley et al. (US 3,444,732)
The teachings of claim 9 are as described above.
Although the claimed fusing parameters are not disclosed by the cited prior art, it would have been the result of routine experimentation by a person having ordinary skill in the art because McKinley et al. teach that these are known parameters affecting adhesive strength in heat fusion bonding operations (column 1, line 61 - column 2, line 2). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745